Citation Nr: 0314066	
Decision Date: 06/26/03    Archive Date: 06/30/03

DOCKET NO.  99-25 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the October 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).  The Board remanded this matter to 
the RO in February 2001 for additional development.  The RO 
complied with the remand instructions and has returned the 
case to the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The medical evidence of record shows that the veteran's 
right shoulder disability is due to an automobile accident 
sustained during active service.


CONCLUSION OF LAW

A right shoulder disability was incurred in active service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 3.303, 3.304 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits, and redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See 38 U.S.C. §§ 5103, 5103A (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A (West Supp. 2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In the present case, the veteran was 
informed of the evidence needed to substantiate his claim by 
means of the October 1999 rating decision, the November 1999 
Statement of the Case, and the March 2000 and December 2002 
Supplemental Statements of the Case.

In the rating decision, the veteran was informed of the basis 
for the denial of his claim and of the type of evidence that 
he needed to submit to substantiate his claim.  In the 
Statement of the Case and Supplemental Statements of the 
Case, the RO notified the veteran of all regulations 
pertinent to his claim, informed him of the reasons for the 
denial, and provided him with additional opportunity to 
present evidence and argument in support of his claim.  In 
addition, a February 2001 letter from the RO specifically 
informed the veteran of the provisions of the VCAA.  
Following the Board's remand, the RO also sent the veteran 
letters that advised him of the type of evidence necessary to 
substantiate his claim.  Therefore, the Board finds that the 
rating decision, Statement of the Case, Supplemental 
Statements of the Case, and related letters provided to the 
veteran specifically satisfy the notice requirements of 38 
U.S.C.A. § 5103 of the new statute. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002).  Here, the RO 
considered private medical records and opinions, as well as 
VA treatment records.  The RO afforded the veteran a VA 
medical examination and the veteran appeared at a personal 
hearing.  Following the Board's remand, the veteran informed 
the RO that he had no further evidence to submit.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA.  

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b) (2002).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

The veteran claims that he injured his right shoulder in an 
automobile accident shortly before his discharge from active 
service in October 1970.  The service medical records, 
including the separation examination of October 1970, contain 
no relevant complaints, findings, or diagnoses.  The service 
medical records also do not document the occurrence of an 
automobile accident.  The veteran's DD 214 verifies that he 
was released from active duty on October 22, 1970.

VA treatment records show that the veteran presented in 
October 1970 and reported that he had been in an automobile 
accident on October 21, 1970.  He complained of left knee 
pain and was followed for the next several months for left 
knee symptoms.  The veteran also reported that his right arm 
had been sutured at the time of the accident.  A January 1971 
x-ray report identified an old healed fracture in the 
olecranon process with a small bony spur in the right elbow. 

At a January 1971 VA examination, the veteran reported a 
history of the October 1970 automobile accident.  The 
examination included the right elbow and the left knee, and 
contained no complaints or findings regarding the right 
shoulder.  An October 1975 VA examination also contained no 
complaints or findings related to the right shoulder.

The veteran reported right shoulder pain at a February 1983 
VA examination.  VA examinations of January 1985, December 
1990, and April 1994 did not address the right shoulder.  In 
addition, the veteran submitted numerous private medical 
records prior to his February 1997 claim for a right shoulder 
disability; however, none of these records documented a right 
shoulder disability.  Rather, in both private and VA clinical 
records, the veteran reported only a left knee injury and an 
abrasion of the right elbow at the time of the automobile 
accident.  

VA treatment records show that the veteran presented with 
right shoulder pain in December 1992.  The x-ray report 
showed old trauma with severe degenerative change and 
deformity of the right shoulder joint, and degenerative 
change of the right acromioclavicular joint.  At that time, 
the veteran reported that the right shoulder was injured in 
service in 1970.  The veteran presented with right shoulder 
pain and limitation of motion in January 1997.  The following 
month, the x-ray report revealed degenerative joint disease 
involving both the glenohumeral and acromioclavicular joints 
with spur formation.  The veteran was thereafter followed for 
degenerative joint disease of the right shoulder.

In a May 1999 letter, Michael Becker, M.D., wrote that the 
veteran had been his patient since July 1976.  He stated that 
the veteran had progressive deterioration of the right 
shoulder and required a shoulder replacement.  This injury 
dated to an automobile accident during military service in 
1970.  The veteran now had limited motion and pain of the 
shoulder that had worsened with everyday use.

In a January 2000 letter, Norman V. Lewis, M.D., wrote that 
the veteran was seen for evaluation of his right shoulder.  
The veteran related that he had injured the shoulder in 
service and that it had progressively worsened.  Physical 
examination found a virtually ankylosed shoulder and x-rays 
revealed end-stage osteoarthritis.  Dr. Lewis diagnosed 
osteoarthritis of the right shoulder, probably on the basis 
of old trauma, and recommended a total shoulder arthroplasty.

At his personal hearing before the RO in February 2000, the 
veteran testified that he was in an automobile accident in 
October 1970.  He had excruciating knee pain and was taken to 
the Naval Hospital.  He also had cuts on his arm and 
discomfort of his shoulder.  He had been told that he bruised 
his shoulder.  The veteran claimed that he had problems with 
his shoulder immediately after service.  He had gone to the 
VA within one year of service for treatment.  Since that 
time, he had had no other injuries to his shoulder.  He did 
not seek treatment over the years because he was able to 
perform activities of daily living.

At a December 2002 VA examination, the veteran reported that 
he had jammed his right shoulder during the automobile 
accident in service, and that his shoulder had progressively 
worsened since that time.  Physical examination found painful 
motion and crepitus of the right shoulder.  The examiner 
reviewed the previous x-ray reports of the shoulder and 
assessed the veteran with severe right glenohumeral 
arthritis.  The examiner stated that he could find no 
connection to service other than the veteran's claim that he 
was in an automobile accident.  However, there were no 
records of either the accident or of shoulder pain.  
Therefore, the examiner believed that the degenerative 
osteoarthritis was consistent with the osteoarthritis that 
the veteran had in multiple joints of his hands.  

As an initial matter, the Board accepts as credible the fact 
that the veteran was involved in an automobile accident 
during active service.  In so finding, the Board observes 
that the VA treatment records reported that the veteran's 
accident occurred on October 21, 1970, one day prior to his 
documented separation from active duty.  Notably, the 
veteran's separation examination had been conducted prior to 
the date of the accident.  Therefore, the service medical 
records would contain no information regarding the accident 
or any right shoulder symptoms.  The Board also accords much 
weight to the fact that the veteran presented for medical 
treatment at the VA within one week of the accident.

Therefore, the only remaining question is whether the 
veteran's current right shoulder disability may be related to 
the automobile accident.  The Board finds that the medical 
evidence is, at least, in relative equipoise.  Therefore, the 
veteran is afforded the benefit of the doubt and service 
connection is warranted.  See 38 U.S.C.A. § 5107(b).  The 
Board observes that the record contains some evidence of 
right upper extremity injury at the time of the accident.  
Further, the record includes x-ray evidence of old trauma to 
the right shoulder in December 1992, as well as the medical 
opinions of Drs. Becker and Lewis that relate the veteran's 
right shoulder disability to the in-service accident.  
Further, the Board finds credible the veteran's testimony 
that his right shoulder disability has worsened over time and 
that he sustained no other injury to his shoulder.  Finally, 
the VA examiner apparently based his opinion on the absence 
of documentation of an in-service accident; however, as 
explained above, the Board finds that the accident did occur.  
Accordingly, service connection is granted.


ORDER

Service connection for a right shoulder disability is 
granted.




		
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited agent 
to charge you a fee for representing you.



 

